Title: To Benjamin Franklin from Joseph Galloway, 14 January 1767
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Friend—
Philada. Jany. [14, 1767]
I wrote you a Short letter a few days [ago per] Mr. Brown, nor can I write you a long one now. This is chiefly to acknowledge the receipt of your Obliging Favor of the 8th of Novr.
We have indeed been plentifully bespatterd by the Malice of our Enemies. And as you Observe our Consolation must be, that we do not Deserve it. I can assure my Friend, their Abuse gave me very little uneasiness though on the Spot, and even when I knew not its Effect. And I am sure from my Own knowledge of you, it has had the same Effect with you. Let us forgive them, if they can forgive themselves on solid and cool reflection or if you please even Let us thank them; For certain it is, that their Detraction and Slander has raised us higher up in the Esteem of our Friends than before and I believe in that of Some who knew us not.
Shoud any thing arise during this Sitting of Assembly, I shall not fail to communicate it by the next Opportunity. In the Interim Believe me My Dear Friend Yours very Affectionately
Jos. Galloway
